Case: 21-60163     Document: 00516427867         Page: 1     Date Filed: 08/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    August 10, 2022
                                  No. 21-60163
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk


   Khadar Mahamed Mahamud,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A213 482 595


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Khadar Mahamed Mahamud, a native and citizen of Ethiopia,
   petitions for review of a decision of the Board of Immigration Appeals (BIA)
   dismissing his appeal from a decision of the immigration judge (IJ)
   concluding that he was ineligible for asylum, withholding of removal, and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60163      Document: 00516427867           Page: 2     Date Filed: 08/10/2022




                                     No. 21-60163


   relief under the Convention Against Torture (CAT). The BIA affirmed the
   IJ’s adverse credibility determination, and on that basis, concluded that
   Mahamud had failed to establish an eligibility for relief.
          In his brief, Mahamud raises arguments as to the several
   inconsistencies identified by the IJ; however, we do not assess Mahamud’s
   arguments as to credibility factors that the BIA did not rely on. See Avelar-
   Oliva v. Barr, 954 F.3d 757, 763 (5th Cir. 2020). As to the inconsistencies
   relied on by the BIA, in essence Mahamud’s contentions are that he testified
   candidly and consistently and that the perceived inconsistencies underlying
   the adverse credibility determination are the result of mistakes or omissions
   by the asylum officer who conducted the credible fear interview (CFI) and
   the person who prepared a letter that indicated his mother had been killed by
   the Ethiopian government. Relying on extra-circuit authority, Mahamud
   argues that the CFI should not have been considered in determining his
   credibility because the record of the CFI is not a verbatim transcript of the
   interview; he also contends that, at the conclusion of his CFI, the asylum
   officer only read back a short summary of his statements, limiting his ability
   to verify the correctness of the asylum officer’s account of the CFI.
          We have rejected an argument that “credibility can never be
   challenged by reference to a credible-fear worksheet.”               Arulnanthy
   v. Garland, 17 F.4th 586, 594 (5th Cir. 2021). Further, we have stated that
   “discrepancies among an alien’s CFI, other records, and testimony can be
   considered in deciding credibility.” Avelar-Oliva, 954 F.3d at 765.
          Regardless, even if the BIA’s consideration of the CFI is problematic
   under the particular facts of this matter, there is no realistic possibility that
   the BIA would have reached a different conclusion. See Enriquez-Gutierrez
   v. Holder, 612 F.3d 400, 407 (5th Cir. 2010). This is true because, even aside
   from the CFI, the BIA cited “specific and cogent reasons derived from the




                                          2
Case: 21-60163       Document: 00516427867         Page: 3   Date Filed: 08/10/2022




                                    No. 21-60163


   record” to support the adverse credibility determination. Singh v. Sessions,
   880 F.3d 220, 225 (5th Cir. 2018) (internal quotation marks and citation
   omitted). Mahamud has failed to demonstrate that it is clear from the totality
   of the circumstances that no reasonable factfinder could make an adverse
   credibility ruling in his case. See Wang v. Holder, 569 F.3d 531, 538 (5th Cir.
   2009).     Thus, the adverse credibility determination is supported by
   substantial evidence. See id. at 536-40.
            Without credible evidence, there was no basis for the BIA to grant
   asylum or withholding of removal. See Chun v. INS, 40 F.3d 76, 79 (5th Cir.
   1994). Further, Mahamud has pointed to “no independent, non-testimonial
   evidence going to the likelihood of torture,” and therefore the adverse
   credibility finding is also decisive of his CAT claim. See Arulnanthy 17 F.4th
   at 597-98 (quotation on 598).      Accordingly, the petition for review is
   DENIED.




                                          3